Dismissed and Memorandum Opinion filed November 4, 2004








Dismissed and Memorandum Opinion filed November 4,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00961-CV
____________
 
BRUCE E.
GARDNER, Appellant
 
V.
 
CLAUDE
CUMMINGS, JR. and RUTH CUMMINGS, Appellees
 

 
On Appeal from the
234th District Court
Harris County, Texas
Trial Court Cause
No. 01-62783
 

 
M E M O R A N D U M   O P I N I O N
This is a premature appeal filed before entry of a final judgment.  On October 27, 2004, appellant filed a motion
to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 4, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.